In an action to recover damages caused by defendants’ coercion of plaintiff to transfer his shares in defendant Prince Chevrolet, Inc., and for other relief, plaintiff appeals from an order of the Supreme Court, Nassau County, entered November 19, 1970, which granted respondent’s motion to dismiss the complaint pursuant to CPLR 3211 (subd. [a], par. 7). Order reversed, with $10 costs and disbursements, and motion denied. Plaintiff’s first cause of action, alleging that respondent and the other defendants, by means of threats of criminal prosecution, eonspiratorially coerced plaintiff to transfer his stock in defendant Prince Chevrolet, Inc., to defendant Gurvitz and to perform certain other acts is legally sufficient (Rich v. New York Cent. & *728Hudson Riv. R. R. Co., 87 N. Y. 382; Penal Law, § 135.60, subds. 4, 5), notwithstanding that special damages are not pleaded. Rabin, P. J., Hopkins, Christ, Brennan and Benjamin, JJ., concur.